
	
		I
		112th CONGRESS
		2d Session
		H. R. 4286
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2012
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To restore and extend the grace period before repayment
		  begins on Federal Direct Stafford Loans and Federal Direct Unsubsidized
		  Stafford Loans.
	
	
		1.Short titleThis Act may be cited as the
			 Student Loan Grace Period Extension
			 Act.
		2.Restoration and
			 extension of the start of the repayment period for certain Federal Direct
			 Loans
			(a)Restoration of
			 interest subsidy during grace periodSection 309(d) of title III of division F
			 of Public Law 112–74 (amending section 428(a)(3)(A)(i)(I) of the Higher
			 Education Act of 1965 (20 U.S.C. 1078(a)(3)(A)(i)(I))) is repealed, and the
			 provisions of law amended by such section are restored or revived as if such
			 section had not been enacted.
			(b)Grace period
			 extension
				(1)AmendmentSection
			 428(b)(7) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(7)) is
			 amended—
					(A)in subparagraph
			 (A), by striking 6 months and inserting 12
			 months; and
					(B)in subparagraph
			 (D), by striking 6-month period and inserting 12-month
			 period.
					(2)Effective date
			 and applicationThe amendments made by
			 paragraph (1) shall take effect on the
			 date of enactment of this section, and shall apply with respect to—
					(A)Federal Direct Stafford Loans and Federal
			 Direct Unsubsidized Stafford Loans made on or after such date of
			 enactment;
					(B)Federal Direct Stafford Loans made before
			 such date of enactment to borrowers who have not yet entered repayment on such
			 loans on such date of enactment; and
					(C)Federal Direct
			 Unsubsidized Stafford Loans made before such date of enactment to borrowers
			 who—
						(i)have
			 not yet entered repayment on such loans on the date that is 60 days after such
			 date of enactment; and
						(ii)elect a 12-month
			 grace period in accordance with
			 paragraph (3).
						(3)Election of
			 extended grace period for certain FDUS LoansThe Secretary of Education shall provide an
			 opportunity for each borrower who has a Federal Direct Unsubsidized Stafford
			 Loan that was made before the date of enactment of this section and who has not
			 yet entered repayment on such loan on the date that is 60 days after such date
			 of enactment to elect a 12-month grace period, in accordance with section
			 428(b)(7) of the Higher Education Act of 1965, as amended by this subsection,
			 before beginning repayment. The Secretary shall—
					(A)notify each such
			 borrower of the opportunity for such an election not later than 30 days after
			 such date of enactment;
					(B)advise each such
			 borrower of the financial consequences of electing such 12-month grace period;
					(C)not require such a borrower to accept a
			 12-month grace period in accordance with section 428(b)(7) of the Higher
			 Education Act of 1965 (as amended by this subsection), unless the borrower
			 specifically elects such 12-month grace period during the 90-day period
			 beginning on the day the Secretary notifies such borrower of the option to
			 elect such a 12-month grace period, except that a borrower shall make such an
			 election no later than 10 days before the start of the borrower’s repayment
			 period, as determined under section 428(b)(7) of the Higher Education Act of
			 1965 as in effect on the day before the date of enactment of this section;
			 and
					(D)in the case of such a borrower who does not
			 elect such a 12-month grace period during the period described in
			 subparagraph (C), determine the start
			 of the borrower’s repayment period in accordance with section 428(b)(7) of the
			 Higher Education Act of 1965 as in effect on the day before the date of
			 enactment of this section.
					
